La Juez Asociada Señora Rodríguez Rodríguez
emitió la opi-nión del Tribunal.
El presente recurso nos permite resolver si un acreedor hipotecario —parte con interés en una acción sobre expro-piación forzosa— tiene derecho a litigar frente al Estado la cantidad consignada en el tribunal como justa compensación. Contestamos en la negativa.
El acreedor hipotecario tan sólo puede recobrar del fondo de compensación aquella parte en que se haya lesionado o afectado su interés en la propiedad expropiada. El titular de un derecho de garantía real sobre un inmueble expropiado sólo tiene derecho a ser citado y oído para que reclame del fondo de compensación la parte correspondiente a su acreencia, si hubiera lesión a la garantía del crédito.
El 28 de marzo de 2000, la Autoridad de Carreteras y Transportación de Puerto Rico (Autoridad) presentó ante el Tribunal de Primera Instancia una petición de expropia-ción forzosa sobre un predio de terreno sito en Arroyo, con cabida de 780.6141 metros cuadrados. Dicho terreno fue expropiado con el propósito de realizar mejoras a la Carre-tera Núm. 3 que transcurre de Guayama a Patillas.
*126La parcela expropiada se segregó de una finca principal radicada en el barrio Ancones de Arroyo con una cabida de 2,000 metros cuadrados, inscrita en el Registro de la Pro-piedad a favor de los esposos Wilfredo Cardona Figueroa y Elba Aquino Vega.(1) Como justa compensación, la Autori-dad consignó en el tribunal la cantidad de $97,207. Se in-cluyeron en la demanda, como partes con interés, a los dueños de la finca, así como a los deudores hipotecarios.
El 14 de abril de 2000, el foro de instancia emitió una resolución en la que traspasó a la Autoridad el título de dominio absoluto sobre la propiedad en controversia.
El Banco Popular de Puerto Rico (Banco Popular o Ban-co), acreedor hipotecario de la finca expropiada,(2) presentó el 15 de agosto de 2000 su contestación a la petición de expropiación. En ésta negó que la suma consignada por la Autoridad fuese una compensación justa y razonable para la adquisición de la propiedad. Además, adujo tener dere-cho a recibir intereses sobre la diferencia entre la cantidad consignada y la que en su día determinase el tribunal como justa compensación.
Así las cosas, el 30 de noviembre de 2000, el tribunal de instancia dictó una orden en la que expresó: “nada que proveer por el momento en cuanto al derecho del acreedor hipotecario.”(3) Un año más tarde, en noviembre de 2001, el tribunal señaló una vista sobre el estado de los procedi-mientos para el 19 de febrero de 2002. El tribunal aperci-*127bió a las partes que debían comparecer con sus respectivos representantes legales, peritos tasadores e informes de va-loración del referido terreno. A tales efectos, el Banco Popular sometió una moción en la cual informó al tribunal que se encontraba haciendo gestiones para contratar un perito tasador con el propósito de cumplir con su orden. El dueño registral no compareció al tribunal a impugnar la justa compensación.
En esta ocasión, el Tribunal de Primera Instancia, me-diante Orden de 16 de enero de 2002, le informó al Banco que su derecho en este pleito se limitaba a reclamar del fondo de compensación la parte proporcional de su acreencia. Añadió que no tenía que contratar un perito para litigar el asunto de la compensación, pues ese derecho es inherente del titular de la propiedad —en este caso los señores Cardona Figueroa y Aquino Vega— y no del acree-dor hipotecario.
A modo de reconsideración, el Banco presentó una mo-ción en la cual alegó que sostuvo conversaciones con el dueño de la propiedad —Cardona Figueroa— y que éste le había expresado su total desinterés en comparecer al pre-sente litigio. Explicó que Cardona Figueroa había presen-tado ante el tribunal federal una petición para acogerse al Capítulo 7 de la Ley de Quiebras, y había obtenido un des-cargo de deuda conforme permite la legislación federal de quiebras. Asimismo, le informó al tribunal que había pre-sentado una acción en cobro de dinero contra Cardona Figueroa y otros, en la que solicitaba la ejecución de la hipo-teca que gravaba el bien expropiado. Por todo lo cual, Banco Popular entendió que poseía legitimación activa para presentar prueba en torno al valor en el mercado del inmueble o, en la alternativa, invocó la doctrina constitu-cional que confiere legitimación activa a favor de terceros.
Luego de varios trámites procesales que no es necesario comentar, el 14 de febrero de 2002 el tribunal de instancia emitió una orden en la que dispuso, en parte: “[e]l acreedor no puede convertirse en titular registral [; t]iene derecho a ser citado y oído para que reclame del fondo de compensa-*128ción la parte proporcional de sus acreencias, si hubiera le-sión en la garantía de créditos .”(4) Posteriormente, el 15 de marzo de 2002, el tribunal dejó sin efecto su determinación inicial y permitió al Banco Popular litigar la justa compen-sación para cubrir el monto de su acreencia.
El 4 de junio de 2002, la Autoridad solicitó la reconside-ración de la anterior determinación. Alegó que el Banco Popular era un mero acreedor cuyo derecho se limitaba a cobrar su acreencia del fondo de compensación. En oposi-ción a la moción de reconsideración, el Banco Popular ar-gumentó que esta moción fue tardía y solicitó una vista evidenciaría con el propósito de determinar la justa com-pensación del inmueble expropiado. Finalmente, el Tribunal de Primera Instancia dejó sin efecto su Orden de 15 de marzo de 2002 y mantuvo vigente la orden original que impedía al Banco Popular litigar la cuantía consignada como justa compensación. El tribunal finalmente dictó sen-tencia en la que declaró la cantidad consignada por la Au-toridad como la justa compensación por la expropiación del terreno.
Ante esta última determinación, el Banco Popular recu-rrió al entonces Tribunal de Circuito de Apelaciones. El tribunal apelativo intermedio concluyó que el foro de ins-tancia erró al negarle al Banco Popular el derecho a ser oído y determinó que dicha parte tenía derecho a litigar el valor de la suma consignada como justa compensación por la parcela de terreno expropiada. El foro apelativo inter-medio indicó, específicamente, que el Banco tenía derecho a “litigar la valoración del inmueble expropiado, hasta el monto de su acreencia, para propósitos de la justa compensación”.(5) Señaló también lo siguiente:
Por otro lado, debemos señalar que, según el expediente del caso, el predio expropiado por la Autoridad de Carreteras tiene una cabida de 780.6141 metros cuadrados, mientras que la propiedad de los esposos Cardona Aquino, de la cual se se-*129gregó el referido predio con fines de expropiación, tenía una cabida de 2,000 metros cuadrados. En vista de que el solar expropiado formaba parte de uno de mayor cabida, el Tribunal de Primera Instancia debe determinar qué efecto, si alguno, tuvo en el valor del remanente de la finca el hecho de la expro-piación y, para ello, el Banco Popular podrá expresarse y pre-sentar prueba a [ejstos efectos. Además, el foro a quo debe tener en cuenta que el monto de la acreencia del Banco Popular en la finca de mayor cabida ascendía a $425,000 según el asiento del Registro de la Propiedad del 28 de jimio de 1985. (Énfasis nuestro. )(6)
Inconforme, la Autoridad presentó un recurso de certio-rari ante nosotros, en el que señaló la comisión de los erro-res siguientes:
Erró el Tribunal de Circuito de Apelaciones al revocar la Sen-tencia dictada por el Tribunal de Primera Instancia, Sala Superior de San Juan decretando que la justa compensación por el terreno expropiado es [de] $97,207.00.
Erró el Tribunal de Circuito de Apelaciones al decretar que el acreedor tiene derecho a litigar la justa compensación en con-travención a las disposiciones de la ley de expropiación forzosa y la jurisprudencia interpretativa del Honorable Tribunal Supremo.
Inicialmente denegamos la expedición del recurso pre-sentado, mas dictamos, en reconsideración, una orden de mostrar causa de por qué no se debía expedir el auto y revocar la determinación del tribunal apelativo. Ambas partes han comparecido, y estando en posición de resolver, lo hacemos conforme intimamos.
I-H h-H
Por estar íntimamente ligados los errores antes mencio-nados, los discutiremos en conjunto. La controversia medu-lar del caso de epígrafe requiere que se determine si el acreedor hipotecario puede litigar frente al Estado la can-tidad consignada por éste como justa compensación en un proceso de expropiación forzosa, en una especie de *130subrogación en los derechos del dueño de la propiedad expropiada. Veamos.
Hemos expresado reiteradamente que el poder de expropiación del Estado es un atributo inherente a su poder soberano y, como tal, de superior jerarquía a todos los derechos de propiedad. E.L.A. v. Registrador, 111 D.P.R. 117 (1981); E.L.A. v. Rosso, 95 D.P.R. 501, 536 (1967); Pueblo v. 632 Metros Cuadrados de Terreno, 74 D.P.R. 961 (1953); Autoridad Sobre Hogares v. Corte, 68 D.P.R. 54 (1948); McCormick v. Marrero, Juez, 64 D.P.R. 260 (1944). Esta facultad soberana exige para su ejercicio el pago de la justa compensación y que el proceso se lleve a cabo conforme dispone la Ley de Expropiación Forzosa de 1903 (32 L.P.R.A. sec. 2901 et seq.). Véanse: Art. II, Sec. 9, Const. E.L.A., L.P.R.A., Tomo 1; Art. 282 del Código Civil, 31 L.P.R.A. sec. 1113. Véase, además, E. Freund, The Police Power, Public Policy and Constitutional Rights, Chicago, Callaghan & Company, 1904, pág. 541.
El procedimiento de expropiación es de naturaleza civil y aparece descrito detalladamente en la Ley de Expropiación Forzosa de 1903 y en la Regla 58 de Procedimiento Civil, 32 L.P.R.A. Ap. III. El procedimiento se inicia mediante la presentación de la correspondiente demanda, la cual “podrá ir dirigida contra los dueños de la propiedad, sus ocupantes y todas las demás personas con derecho o interés sobre la misma; o podrá ir dirigida contra la propiedad en sí”. 32 L.P.R.A. sec. 2905. Véanse: Regla 58.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III; E.L.A. v. Registrador, ante. Las partes con interés se notifican “a los fines del derecho que puedan tener a la compensación que se fije por el valor de la propiedad expropiada ...”. (Enfasis nuestro.) 32 L.P.R.A. sec. 2905.
La notificación a la parte con interés se da en función y para propósitos de que éstas puedan recuperar del fondo de compensación la porción correspondiente al interés que tengan sobre el bien expropiado. Así, por ejemplo, se ha señalado lo siguiente:
*131All persons who have or claim any interest in the deposit should be served with the motion and have an opportunity to be heard on the matter of equitable distribution of the deposit. (Énfasis nuestro.) H.T. Dolan, New Federal Procedure in Condemnation Actions, 39 Va. L. Rev. 1071, 1079 (1953). Véase, además, H.D. Teague, Condemnation of Mortgaged Property, 44 Texas L. Rev. 1535 (1966).
El interés particular que posea una persona o un acree-dor, sin embargo, no lo faculta para exigir que la compen-sación consignada sea suficiente para satisfacer el monto total de ese interés o de su crédito. Véase nuestra discu-sión, infra.
Una vez presentada la declaración de adquisición y consignado el importe estimado como justa compensación, “el gobierno es investido del título” sobre la propiedad. Pueblo v. 632 Metros Cuadrados de Terreno, ante, págs. 970-971. El título que se adquiere no se deriva del dueño anterior, sino que es un título nuevo, independiente y absoluto, el cual dimana de la facultad del soberano. íd. El ejercicio del poder de expropiación forzosa extingue todos los derechos anteriores sobre la propiedad.
Habida cuenta de lo anterior, la inscripción que se haga del dominio a favor del Estado se hará libre de todo gravamen. Los gravámenes que afecten la propiedad, previo a su expropiación,
... se transfieren al fondo estimado para justa compensación, el cual sustituye al inmueble en lo que respecta a las reclamacio-nes del anterior dueño y de los acreedores, ...ya dicha indem-nización se extiende a la hipoteca”, por lo menos hasta el límite del gravamen. (Énfasis nuestro.) E.L.A. v. Registrador, ante, pág. 120.
El Art. 161(2do) de la Ley Hipotecaria y del Registro de la Propiedad de 1979 (Ley Hipotecaria), 30 L.P.R.A. sec. 2557, precisamente reconoce que la hipoteca se ex-tiende a las indemnizaciones concedidas o debidas al propietario por expropiación forzosa del bien hipotecado; efectuándose así la subrogación real, al quedar sustituido el *132inmueble por el fondo de justa compensación. L.R. Rivera Rivera, Derecho Registral Inmobiliario Puertorriqueño, 2da ed., San Juan, Jurídica Editores, 2002, pág. 546; R. Roca Sastre y L. Roca-Satre Muncunill, Derecho Hipoteca-rio, 8va ed., Barcelona, Ed. Bosch, T. V, 1997, págs. 278-279 (“la expropiación extingue todas las cargas y derechos anteriores sobre el bien expropiado, los cuales se convierten ...en derechos sobre el justo precio” (énfasis en el original suprimido, énfasis suplido y escolio omitido)); A. López y López y V. Martés Penadés, Derechos reales y derecho in-mobiliario registral, Valencia, Tirant lo Blanch, 1994, pág. 724 (“en estos supuestos la garantía real inmobiliaria se transforma en una garantía real (pignoraticia) sobre el im-porte de las indemnizaciones debidas o concedidas al pro-pietario ...”)•
Así, el dueño en pleno dominio y las partes con interés sobre el bien expropiado, incluyendo, claro está, al acreedor hipotecario, “recobran de dicha compensación el mismo interés proporcional que tenían en la propiedad ex-propiada”, por lo que éstos tienen entre sí unos derechos respecto a la justa compensación. Pueblo v. McCormick, Alcalde & Co., 78 D.P.R. 939, 946 (1956). Véase Roca Sastre, op. cit., pág. 279. En este proceso las partes con interés, incluyendo el dueño de la propiedad, tienen la oportunidad de ser oídos por el tribunal en relación con sus respectivas reclamaciones contra el fondo. Pueblo v. Registrador, 64 D.P.R. 130, 137-138 (1944). Le corresponderá al tribunal hacer la distribución correspondiente adjudicando los derechos que a cada cual le correspondan en la cantidad depositada. Adm. de Terrenos v. Nerashford Dev. Corp., 136 D.P.R. 801, 811 (1994).
Las partes con interés no tienen un derecho de crédito frente al Estado y éste “no está obligado a pagarle a cada parte interesada la porción que le corresponde de la compensación depositada”. Adm. de Terrenos v. Nerashford Dev. Corp., ante, pág. 811. Solamente, y en ocasión de incumplir con su obligación de hacer un esfuerzo razonable *133por incluir en el pleito a todas las partes con interés legí-timo sobre el inmueble expropiado, es “que surgiría una obligación directa del Estado hacia la parte no incluida y, a[u]n así, dicha obligación sería subsidiaria a la que tienen el resto de las partes compensadas hacia la parte olvidada”. Íd., pág. 811 esc. 6. El “gobierno no tiene interés como tal en la distribución de la compensación pagada a los varios reclamantes”. Pueblo v. 632 Metros Cuadrados de Terreno, ante, pág. 971.
HH HH HH
La Ley de Expropiación Forzosa de 1903 y la Regla 58 de Procedimiento Civil, ante, exigen, como hemos visto, que inicie un procedimiento judicial para expropiar o adquirir cualquier propiedad para uso público y que pague el Estado una justa compensación. En ese procedimiento es el titular del dominio quien tiene el derecho a formular sus defensas y objeciones, tanto al carácter público del uso a que se destinará la propiedad como a la cuantía declarada como justa compensación. E.L.A. v. Fonalledas Córdova, 84 D.P.R 573, 579 (1962). Véase, además, J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. II, pág. 1082.
Cuando se cuestione la cantidad depositada como justo precio, el “dueño, ... aunque nominalmente aparezca como demandado, ocupa en realidad la posición de demandante, y como tal dehe probar su derecho a recobrar una cantidad mayor que la consignada ... como valor de la propiedad y de los daños (Énfasis nuestro.) Pueblo v. García, 66 D.P.R. 505, 508 (1946). Es al dueño de la propiedad a quien le incumbe entonces cuestionar la cantidad depositada como justa compensación y presentar la evidencia correspondiente sobre el valor en el mercado del inmueble expropiado. E.g., Martínez Rivera v. Tribunal Superior, 85 D.P.R. 1, 11 (1962); Canino v. Tribl. de Expropiaciones, 70 D.P.R. 152 (1949). En igual sentido, Ralph v. Hazen, 93 *134F.2d 68, 70 (Cir. D.C. 1937) (“It should be remembered that the burden of proving value in condemnation proceedings is upon the property owner ...”); U.S. v. 69.1 Acres of Land, 942 F.2d 290, 292 (4to Cir. 1991); U.S. v. 4.0 Acres of Land, 175 F.3d 1133, 1140 (9no Cir. 1999). En los estados, véanse: Albahary v. City of Bristol, 853 A.2d 577, 585 (Conn. 2004); City of Devils Lake v. Davis, 480 N.W.2d 720, 725 (N.D. 1992); Conner v. Board of County Com’rs, Natrona, 54 P.3d 1274, 1284 (Wyo. 2002); City of Sierra Vista v. Cochise Enterprises, 697 P.2d 1125 (Ariz. Ct. App. 1984); State Dept. of Highways v. Donnes, 711 P.2d 805 (Mont. 1985); State D. of Trans. & Dev. v. Estate of Clark, 432 So.2d 405, 408 (1983). Además, véase 12 Wright and Miller, Federal Practice and Procedure: Civil 2d Sec. 3054, pág. 261 (1997) (“The payment of estimated compensation into the court with a condemnation proceeding is nothing more than compliance with the constitutional rights of the landowner”).
La justa compensación a que tiene derecho el dueño del predio expropiado es “el valor en el mercado de la finca, sin tomar en consideración las cargas reales o gravámenes que afecten a la finca”. (Enfasis nuestro.) Adm. de Terrenos v. Nerashford Dev. Corp., ante, pág. 807. En este caso, expresamente adoptamos el método de “valor en el mercado” —conocido como “undivided fee rule”— para fijar el justo valor. (7) Se considera justa una compensación que refleje el valor en el mercado de la finca, libre ésta de car-gas o gravámenes. E.L.A. v. Fonalledas Córdova, ante, pág. 579; ELA v. Sucn. Gautier, 81 D.P.R. 580 (1959); Pueblo v. García, ante. Véanse, además: 4 Nichols on Eminent Domain Sec. 12.01, págs. 12-02 a la 12-32 (1989, 1998); R.A. Epstein, Takings: Private Property and the Power of Emi*135nent Domain, Cambridge, Harvard U. Press, 1985, págs. 182-183.(8)
Por lo tanto, en esa determinación, los gravámenes hipotecarios que pesan sobre la finca son elementos inconsecuentes o exógenos al cálculo. Un tribunal, por lo tanto, al pasar juicio sobre la suficiencia de la cantidad consignada por el Estado como justo valor, no deberá considerar los gravámenes que pesan sobre la finca. Ello responde al principio fundamental de que la compensación que el Estado paga es por la finca expropiada, no por los diferentes intereses que pesan sobre ella. Pueblo v. 632 Metros Cuadrados de Terreno, ante; Olivero v. Autoridad de Carreteras, 107 D.P.R. 301, 306 (1978); E.L.A. v. Sociedad Protectora, 100 D.P.R. 844, 849 (1972). Véase, además, Nichols on Eminent Domain, ante, Vol. 4, Sec. 12D.02[4], pág. 12D-69 (2002).
No obstante lo anterior, los derechos del acreedor hipotecario en un proceso de expropiación forzosa no están desprovistos de protección, pues como ya señalamos, al ex-tinguirse las cargas que pesan sobre el inmueble, éstas se convierten en un derecho sobre el fondo de compensación, es decir, sobre el justo precio. Rivera Rivera, op. cit.; Roca Satre, op. cit.; Protection of Mortgagee’s Investment When the Security is Condemned in New York, 36 Fordham L. Rev. 586 (1968).
Por otro lado, cuando como en este caso se expropia sólo una parte de la finca gravada con una hipoteca,(9) el acreedor hipotecario podrá reclamar del fondo de justa *136compensación aquella cantidad en que se haya perjudicado su garantía y el gravamen subsiste sobre el remanente del terreno. Nichols on Eminent Domain, ante, Vol. 4, Sec. 12D.02[4], pág. 12D-72 (2002); Swanson v. United States, ante. El acreedor puede satisfacer del fondo de justa com-pensación sólo la porción de su lesión atribuible a la finca expropiada.(10)
La norma anterior es consecuente con el principio de indivisibilidad de la hipoteca, el cual postula que la hipoteca subsiste íntegra sobre cualquier parte de los bienes que se conserven, aunque el restante haya desaparecido. Art. 173 de la Ley Hipotecaria, 30 L.P.R.A. sec. 2569. Véase, también, Rivera Rivera, op. cit, págs. 490-494.
La finalidad de la hipoteca es garantizar o asegurar la satisfacción de un crédito dinerario mediante la realización del valor del bien dado en hipoteca. Desaparecida la hipoteca por motivo de la expropiación del bien dado en hipoteca, esa garantía real se convierte, mediante subrogación real, en un interés sobre el fondo de compensación. Si el fondo resulta insuficiente para satisfacer la totalidad del crédito, el acreedor tiene derecho a reclamar el balance de su acreencia a través de los procedimientos legales correspondientes. Cabe apuntar, finalmente, que aun cuando el procedimiento de expropiación forzosa afecta la garantía real del acreedor hipotecario, lo cierto es que no afecta su acreencia, la cual permanece incólume.
> hH
Conforme lo antes expuesto, y aplicando la normativa discutida a los hechos de este caso, es incuestionable que el *137Banco Popular, como acreedor hipotecario del inmueble ex-propiado, tenía que ser notificado del proceso de expropia-ción forzosa instado por la Autoridad. Su participación en el proceso de expropiación se extiende, exclusivamente, a reclamar del fondo de justa compensación la parte propor-cional que le corresponda como resultado de la lesión su-frida en su garantía, luego de la expropiación. Ello, en vir-tud de que la expropiación conllevó la extinción de la garantía real que gravaba el inmueble y, mediante subro-gación real, el gravamen del Banco se transfirió al fondo de justa compensación.
Resolvemos, por lo tanto, que el Banco como acreedor hipotecario no tiene derecho a litigar frente a la Autoridad el monto consignado por ésta como justa compensación. Ese es un derecho que le corresponde al titular del dominio del inmueble expropiado. La participación del Banco se cir-cunscribe, como indicamos, a reclamar del fondo de com-pensación hasta el monto de la lesión sufrida por su garan-tía, y no más. Esta lesión deberá quedar establecida ante el foro de instancia antes de éste autorizar cualquier desem-bolso del fondo de compensation(11)
Por lo tanto, la orden dictada originalmente por el Tribunal de Primera Instancia en ese sentido fue correcta, por lo que la determinación en contrario del tribunal apelativo intermedio debe ser revocada.
Ciertamente, como indicamos ya, la extinción de la ga-rantía no supone la desaparición o extinción de la acreen-cia; el Banco siempre tendrá a su disposición todos los me-canismos disponibles para reclamar de sus deudores el monto total de la deuda que éstos tienen para consigo, si es que la cantidad que le corresponda de la justa compensa-ción, si alguna, resulte insuficiente a la luz de la lesión sufrida por la garantía.
*138Por su parte, la Autoridad sólo tiene la obligación de depositar la justa compensación, correspondiente al valor en el mercado de la propiedad expropiada como si ésta es-tuviera libre de cargas y gravámenes. Dicha cantidad, en-tonces, se debe distribuir entre los dueños regístrales —los esposos Cardona Figueroa y Aquino Vega— y las partes con interés en proporción a sus respectivos intereses. En este proceso las partes pueden levantar todos los reclamos que entiendan les asisten sobre el fondo de compensación.
V
Por los fundamentos expuestos en la opinión que ante-cede, a la cual se hace formar parte integral la presente disposición, se revoca la Sentencia emitida por el Tribunal de Apelaciones y se devuelve el caso al Tribunal de Pri-mera Instancia para que continúen los procedimientos acordes con lo aquí resuelto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita. El Juez Asociado Señor Rivera Pérez no intervino.

(1) Este inmueble consta inscrito en el Registro de la Propiedad de Arroyo, Sec-ción de Guayama, Finca Núm. 1439, folio 206 del Tomo 52. Su descripción es la siguiente:
“RÚSTICA: Parcela de terreno radicada en el Barrio Ancones de Arroyo, com-puesta de una cabida de 2,000.00 metros cuadrados, en colindancias por el: NORTE y OESTE: en 50.00 y 40.00 metros respectivamente, con la finca principal de la cual se segrega, por el SUR, en 50 metros, con la parcela ‘B’ dedicada a uso público que la separa de la Carretera Estatal # 3 y por el ESTE: en 40.00 metros con un camino vecinal.”


(2) La finca principal de donde se segregó la parcela expropiada estaba gravada por dos hipotecas: una, por la cantidad de $425,000, con intereses al 8.75% anual, en garantía de pagaré a favor de Banco Popular de Puerto Rico; otra, por la suma de $100,000, con intereses al 8% anual, en garantía de pagaré a favor de Ford Motor Credit Company of Puerto Rico.


(3) Véase Apéndice del Recurso de certiorari, pág. 135.


(6) Íd.


(4) Véase Apéndice del Recurso de certiorari, pág. 163.


(5) Véase Apéndice del Recurso de certiorari, pág. 23.


(7) Ya en Pueblo v. Huyke, 70 D.P.R. 754, 757 (1950), habíamos indicado que el valor de la finca expropiada era “el precio que un comprador en una venta no forzada estaría dispuesto a pagar y aquél en que un vendedor, en las mismas circunstancias, estaría dispuesto a vender, consideradas las condiciones en que se halle el terreno en la fecha de la expropiación, y el uso más productivo a que el dueño pudiere dedicarlo dentro de un futuro razonable cercano”.


(8) Véanse, además: Bailey v. United States, 325 F.2d 571 (1er Cir. 1963); United States v. Katz, 213 F.2d 799 (1er Cir. 1954); United States v. Ham, 187 F.2d 265 (8vo Cir. 1951); St. Joe Paper Co. v. United States, 155 F.2d 93 (5to Cir. 1946); United States v. 12 Tracts of Land, Comprising 50.07 Acres, 268 F. Supp. 125 (D.C. N.D. 1967).


(9) Véanse, sobre este particular: 2 Nichols on Eminent Domain Sec. 5.03[6] [c], págs. 5-156 a 5-164 (2003); H.D. Teague, Condemnation of Mortgaged Property, 44 Texas L. Rev. 1535 (1966); Notas, Condemnation — The Mortgagee’s Interest in the Condemnation Award For a Partial Taking of the Mortgaged Property, 4 (Núm. 2) Texas Tech. L. Rev. 405 (1973).


(10) El acreedor hipotecario no puede pretender que ha de recibir la totalidad del fondo de compensación, así como tampoco obtener el importe total del proceso de ejecución de hipoteca instado sobre el remanente de la propiedad, salvo, claro está, que demuestre que ello es necesario para cubrir la totalidad de la deuda.


(11) Según se desprende del expediente, en la vista celebrada el 27 de agosto de 2002, la representación legal de la Autoridad de Carreteras y Transportación argu-mentó ante el tribunal que el remanente de la parcela expropiada era suficiente para garantizar la acreencia de Banco Popular. Si se logra probar ese hecho por prepon-derancia de la prueba, al Banco Popular no le corresponde recobrar porción alguna del fondo de compensación, ya que su garantía no fue lesionada por la expropiación.